 In the Matter Of STANDARD OIL DEVELOPMENT' COMPANY(,BAYONNEPLANT)andSTANDARD REFINERY UNION,INC.'(UNAFFILIATED)Inthe Matter of STANDARD OILDEVELOPMENT COMPANY(BAYONNEPLANT,)andSTANDARD REFINERY UNION,INC.(UNAFFILIATED)In, the Matter ofSTANDARD OIL' DEVELOPMENT COMPANY,(BAYONNEPLANT)andSTANDARD REFINERY UNION, INC. . (UNAFFILIATED)In the Matter Of STANDARD On, DEVELOPMENT COMPANY(BAYONNEPLANT)andSTANDARD REFINERY UNIONi'CasesNos. 2-R-4851, 2-R-4854, 2-R-4855 and 9-R-4856 respec-tively.-DecidedJul?21,1944'Mr. C. Horace Tuttle,of New York City, for the Company.Mr. John,,F. X. Landrigan;of-Bayonne,N. J:, for the Union.Mr. Robert E. Tillman,of counsel to the Board.DECISION,DIRECTION OF ELECTIONSANDORDER 'STATEMENT OF THE CASEUpon petitions duly filed by Standard Refinery Union, Inc., .(,un-affiliated), herein called the Union, each alleging that a question af-fecting commerce had arisen concerning the representation ofemployees of Standard Oil Development Company (Bayonne Plant),Bayonne, New Jersey, herein called the Company, the National LaborRelations Board consolidated the cases and provided for an appro-priate hearing upon due notice before John J. Cuneo, Trial Exam-iner.Said hearing was held at Jersey City, New Jersey, on June26, 1944.The Company and the Union appeared, participated, andwere afforded full opportunity to be heard, to examine and, cross-ex-amine witnesses, aind to introduce evidence bearing on the issues.Therulings of the Trial Examiner made at- the'hearing are free fromprejudicial error and are hereby affirmed.All parties were affordedopportunity to file briefs with the Board.57 N L. R. B., No. 101.560 STANDARD,OIL DEVELOPMENT COMPANY561The Union moved at the hearing to withdraw its petition in CaseNo. 2-R-4854, and the Company did not object to the granting of thismotion.Ruling on the motion was reserved for the Board. Themotion is hereby granted.Upon the entire record in the case,, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYStandard Oil Development Company, a Delaware, corporation, is;awholly,owned subsidiary of Standard Oil Company, a New Jerseycorporation.. The Company is principally engaged; on behalf of theparent organization and its affiliates and subsidiaries, in engineering.research and development work pertaining to technical matters arisingin the oil industry and allied lines. It maintains an engineeringresearch and development laboratory at Linden, New Jersey, locatedwithin the physical confines of the Bayway Refinery, and the StandardInspection Laboratory at Bayonne,'New Jersey; located within ' theconfines ' of the Bayonne Refinery.2Only the latter laboratory isdirectly, involved in this proceeding.During the year 1943, the Com-pany rendered services to Standard Oil Company of New-Jersey val-ued at more than $900,000, and to Standard Oil Company of Louisi-ana valued in excess of $1,000,000, and carried on development workfor Government, agencies valued in excess of $3,500,000.During thesame period, the gross sales of chemical products of the Companyamounted to approximately $8,500,000, all of which were made toStandard Oil Company of New' Jersey, or to' S,anco Distributors,Inc.,'within the State of New Jersey.All its purchases were madeThe Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION-INVOLVED'Standard Refinery Union, Inc:; is an unaffiliated labor organization,admitting to membership employees of the Company.iOn July 12, 1944, the partiesentered into a stipulation correcting errors in the tran-script.Said stipulationishereby approved and incorporated in the record.2 The Bayway Refinery andthe BayonneRefinery are owned andoperated `by StandardOi1.Company of New Jersey,a Delawarecorporation,which is an affiliate of Standard Oil'Company. do addttion`to'the above-mentioned laboratories,the Company directlysupports,and coordinates 'a'third engineering research and development, laboratorybelonging to'StandardOil Company of Louisiana,another affillate of StandardOil Company,as wellas other major technical-facilities and stations.' Stanco Distributors,Inc., is a -subsidiary of Standard Oil Company;,,' ..,_501248=45-=vo1:'57-37 562DECISIONSOF NATIONAL LABORRELATIONS BOARDIII.THE QUESTIONS CONCERNING REPRESENTATIONIn or about the early part of May 1944, the Union informed theCompany that it claimed to represent a, majority of, the latter's em-ployees at the Bayonne Plant, and sought recognition as the bargain-ing representative, of such employees.The Company advised theUnion that it would not recognize any labor organization as the ex-clusive collective bargaining representative of its employees in theabsence of certification by the Board.Statements of a Field Examiner of the Board, introduced into evi-dence at the hearing, have been compiled in a table below.'Thesestatements indicate that the Union represents a substantial number ofemployees in the units hereinafter found to be appropriate.We find that questions affecting commerce have arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITSWe find, in accordance with stipulations of the parties, that eachof the following groups of the Company's employees constitutes aunit appropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act : 5(1)All clerical employees at the Bayonne Plant, excluding all ex-ecutives and supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action;(2)All mechanical and utility employees at the Bayonne Plant,excluding all executives and supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action;(3)All analysts, inspectors, and junior inspectors at the BayonnePlant, excluding all executives and supervisory employees with au-thority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction.4 See the following table:Noem-No. unionCase No.Type of unit.ployedesignationcardsin unit tsubmitted2-R-4851------------Clerical employees-------------------------------542-R-4855 ------------Mechanical and utility employees-----------------532-R-4856 ------------Analysts and inspectors___________________________25.236 See Appendix A attached hereto forfurther stipulations concerning these units. STANDARD OIL DEVELOPMENT COMPANY563V.THE DE'ER.MINATION OF REPRESENTATIVES_We shall direct that the questions concerning representation whichhave arisen be resolved by separate elections by secret ballot amongthe employees in the appropriate units who were employed during thepay-roll period immediately preceding,the date of our Direction ' ofElections herein, subject to the limitations and additions set forththerein.I_' IDIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section'9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Standard Oil De-velopment Company (Bayonne Plant), Bayonne, New Jersey, separateelections by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional-Director for the SecondRegion, acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Sections 10 and 11, of said Rules andRegulations, among the employees in the units found appropriate inSectioniIV, above, who were employed during the ps,y-roll period im-mediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselvesin person atthe polls, but excludilig any who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe elections, to determine in each instance whether or-not they desireto be represented by Standard Refinery Union, for the purposes ofcollective bargaining.6ORDERUpon the entire record in the case, the' National Labor RelationsBoard hereby- orders that the motion of Standard Refinery Union,Inc. (unaffiliated), to withdraw its petition in Case No. 2-R-4854 be,and it hereby is,. granted.APPENDIX ARespecting the units in Cases Nos. 2-R-4851, 2-R-4855, and 2-R74856, the parties stipulated as follows :'The unionindicated a preference that its name appear on the ballots as set forth inthe Direction of Elections1 564DECISIONS OF NATIONAL, LABOR RELATIONS BOARD(1)That the terms "analysts, inspectors, and juniorinspectors"used inthe description of the unit in Case No. 2-R-4856shallinclude,and shall be deemed to include, all employees so classified by the Com-pany who may not havea collegedegree and who do only routinelaboratory work.(2)That the terms "executives and supervisory employees" usedin describingexclusionsfrom the units in Cases Nos. 2-R-4851, 2-8-4855, and2-R-4856 shall include, and shall be deemed to include, the,officers ofthe Company, all department heads, division heads, sectionheads, group heads, and other supervisors who have authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action; and that the ex-cluded executives and supervisory employees immediatelyin charge ofthe employees included within the units are as follows :Name :'ClassifcationA. A. Williams--------------------------- Section HeadH., R. Stacey_____________________________ Group Head AE. L. Ruh-------- __________________Group Head AK. C. Combs_____________________________ Group Head BR. M. Long ---------------------- ______Group Head BJ.L.Philips----------------------------- Group Head BE. B. Wirth_'_____________________________ Group Head CW. H. Schaer----------------------------- Specialist CE. H. Bengough----------- _--------------- Senior Clerk I